 In the MatterOf JOHNDEEREPLOW COMPANY OF ST.Louis,andINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURALIMPLEMENT WORKERS OF AMERICA(UAW-CIO)Case No. 10-C-1963.-Decided March 15, 1949DECISIONANDORDEROn May 9, 1947, Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.'The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint, and recommended dismissal of thoseallegations.Thereafter, the Respondent filed exceptions to the In-termediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner except as they are incon-sistent herewith.1.We agree with the Trial Examiner's finding that the Respondentviolated Section 8 (1) of the Act, particularly during the periodimmediately preceding the Board-conducted consent election of May24, 1946, by promising the employees benefits if they rejected theUnion, threatening them with reprisals if they selected the Union,and questioning them about the Union.Unlike the Trial Examiner,however, we do not rely on Foreman Landrum's "making the Respond-"Those provisions of Section 8 (1) and(5) of the Act, which the TrialExaminer foundwere violated,are continued in Section 8 (a) (1) and(5) of the Act, as amended by theLabor Management RelationsAct, 1947.82 N. L. R. B., No. 4.838914-50-vol 82-669 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's disapproval of the Union known," the May 23 notice which theTrial Examiner found coercive only when "interpreted in the light ofall else that had occurred," Vice-President Mastin's non-coercivespeech to the white employees, and the Respondent's "urging" em-ployees not to join the Union, "telling" employees that the Unionwas just for taking their money, and its general "course of conductdesigned to influence the employees to vote against the Union."More-over, we hereby reverse the Trial Examiner's apparent finding thatthe Respondent's refusal to bargain interfered with the election,because the electionprecededthe refusal to bargain.2.We agree with the Trial Examiner's further finding that theRespondent unlawfully refused to bargain collectively with the Unionon and after July 19, 1946.We rely on the fact that, because of itsquestioning of employees, the Respondent, as the Trial Examinerfound, "had reason to believe that the original claim of the Unionwas true" ; that the question concerning representation presented tothe Board by the Union's subsequent petition and consent-electionagreement, and theinvalidelection held pursuant thereto, are there-fore unavailable to the Respondent as a justification for its refusal tobargain thereafter; 2 thatafterthe election, the Union obtained newauthorization cards signed by a clear majority of the employees inthe unit; that the Union so advised the Respondent, and requested aconference for the purpose of submitting proof of the claimed majorityand for collective bargaining; that the Respondent, by letter datedJuly 19, 1946, unequivocally refused this request, solely on the groundof the results of the election held some 2 months earlier; and that theBoard, in an unreported Decision issued in the representation case onJanuary 17, 1947, set the election aside, on the ground that the Re-spondent had improperly interfered therewith.Under these circum-stances, we agree with the Trial Examiner's conclusion that, whilethere "would be some cause to question the [majority] claim of theUnion on July 16" if the election had been valid, the Respondent, by its"affirmative efforts to change the Union's majority prior to the elec-tion," did not havea "bona fidedoubt of the Union's claim," but on thecontrary "unjustifiably" refused the Union's request.Our dissenting colleagues disagree with this finding on severalgrounds.They argue that the doubt which the Respondent advancedon July 19, 1946, as the reason for refusing to bargain collectively withthe Union,-a doubt based exclusively ona pastelection which theRespondent had itself invalidated by the unlawful conduct of itsofficials and high ranking supervisors,-nevertheless was not feigned or2See N. L.R B. v. National Seal Corporation,127 F (2d) 776, 778 (C. A. 2), enfg.30NLRB.188. JOHNDEEREPLOW COMPANY OF ST. LOUIS71advanced in bad faith.But, as has already been found, it was theRespondent itself that less than 2 months earlier had been unwilling totest the Union's majority claim in a fair and free election.We arenot ready to permit an employer to rely on his own unremedied inter-ference witha priorBoard election to justify a refusal to bargain withthe statutory representative of his employees thereafter, particularlywhere, as the Trial Examiner here found with ample record support,the employer had original reason to believe the majority claim of thatrepresentative.It is true that, in other situations, we have found an employer's doubtto be genuine in fact where he had not already created an atmosphereof unfair labor practice at the time of his declination to bargain, andwhere he refrained from doing so for a period of time thereaftersufficient to rebut any inference that he had intended to engage inunfair labor practices when he first declined to bargain 4For thisreason, it is unnecessary to recite the detailed facts in the cases citedin the dissent.We observe, however, that in those cases we found asa fact that the employer's purpose in refusing to recognize the unionwithout an election was to test the union's majority claim, and not "toaccomplish any . . . unlawful purpose" (theChamberlaincase)or to "frustrate collective bargaining by his employees" (theRoanokecase).Here, the Respondent did not seek to test the Union's majorityclaim, but could only have intended to frustrate collective bargaining.As the Court of Appeals for the Second Circuit held in the governingNational Sealcase :.. . It is scarcely necessary to say that he [the employer] couldnot insist that that was a "question" which he knew was not one,and thus suspend the duty which Section 8 (5) . . . imposedupon him . . . It made no difference that his spurious doubt hadprovoked Carey [the union's representative] to file a complaint[clearly an inadvertent slip of the pen, the reference being to theunion's 9 (c) petition] .,5The dissentarguesthat in any event the Union should not be per-mitted to claim a majority on July 19 because it was also objectingat that time to the Respondent's unlawful interference with the May24 election.Regardless of whether the prosecution of a representationaIn our January 17, 1947, decision in the representation case, referredto above.4For example,Matterof ArtcraftHosiery Company,78 N. LR.B. 333See, also,MatterofGibsonCounty Electric Membership Corporation,74 N. L.R B. 1414 ;Matterof The Hartford Courant Company,64 N. L.R. B. 213.°N. L. R. B. v. NationalSeal Corporation,supra,at p 778. See alsoMatter of Con-solidated Machine Tool Corporation,67 N. L R B.737, 740, wherethe Board said :We have frequently held thatan employer cannot be heard to say that he entertainsan honest doubt as to a union's majoritystatus wherehe conducts a campaign todestroy thatmajority[citing cases]. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase by the Union would have been inconsistent with its demand forrecognition under other circumstances, we see no inconsistency here.For the Union, while steadfastly asserting that the Respondent shouldgrant it recognition, was properly seeking at the same time to remove,the obstacle of an election defeat seemingly brought about by theRespondent's unlawful conduct less than 2 months earlier.Nor do weperceive how such conduct by the Union, even if inconsistent, throwsany significant light on the only issue now before us: namely, whetheror not the Respondent's asserted doubt was real or sham.The "vice"the dissent finds in our position consists only of (1) deciding the case onthe basis of hindsight, as all judicial and quasi-judicial tribunalsmust; and (2) declining to assume the good faith of an employer whorefuses to bargain with his employees' duly designated representativebecause of an asserted doubt as to its representative status when thatdoubt existed, if at all, only because of the employer's own unfairlabor practices.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, John Deere Plow Companyof St. Louis, Atlanta, Georgia, and its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America (UAW-CIO), as the exclusive representative of all itswarehouse and machine shop employees in its warehouse at 326 NelsonStreet, S.W., Atlanta, Georgia, excluding persons employed in theoffice, salesmen, collectors, traveling servicemen,and supervisors asdefined in the Act; 6(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica (UAW-CIO), or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all of suchactivities except to the extent that such right may be affected by anagreement requiring membershipin a labor organization as a condi--6This unit is substantially the same as the one stipulated by the parties to be appropriate,.and so found by the Trial Examiner. JOHN DEERE PLOW COMPANY OF ST. LOUIS73Lion of employment as authorized in Section 8 (a) (3) of the Act,.as guaranteed by Section 7 thereof.2.Take the following affirmative action, which the Board finds will:effectuate the policies of the Act :(a)Upon request, bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workers,ofAmerica (UAW-CIO), as the exclusive representative of the em-ployees in the unit described above, with respect to grievances, labordisputes, wages, rates of pay, hours of employment, and other con-ditions of employment, and if an understanding is reached, embodysuch understanding in a signed contract;(b)Post at its warehouse at 326 Nelson Street, S. W., Atlanta,Georgia, copies of the notice attached hereto, marked "AppendixA." 7Copies of said notice, to be furnished by the Regional Direc-tor for the Tenth Region, shall, after being duly signed by the Re-spondent, be posted by it immediately upon receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respon-dent to insure that such notices are not altered, defaced, or covered byany other material;(c)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed, insofar as it alleges that the Respondent granted wageincreases and paid vacations to discourage union activity.MEMBERS MURDOCK and REYNOLDS dissenting in part :We disagree with the conclusion of the majority that the Respond-ent was under an obligation to bargain with the Union as the ex-clusive representative of its employees on and after July 19, 1946, andthat by refusing to do so it violated Section 8 (5) of the Act.Wehave been under the impression that if any legal proposition couldbe said to represent well established Board doctrine, it is the propo-sition that so long as there exists an unresolved question concerningrepresentation there can be no exclusive bargaining representative,and hence no legal obligation to bargain.Yet on July 19, 1946 (thedate on which the majority finds that the Respondent came under alegal obligation to bargain with the Union), and continuing at leastuntil January 28, 1947, there existed a question concerning represen-7In the event that this Order is enforced by a United States Court of Appeals, thereshall be inserted, before the words, "A Decision and Order," the words : "A Decree of theUnited States Court of AppealsEnforcing." 74DECISIONSOF NATIONALLABOR RELATIONS BOARDtation in connection with a representation proceeding which was beingactively prosecuted before the Board by this same union.'On May 8, 1946, the Union filed a petition for certification in Case10-R-1892, and the Union and the Employer thereafter on May 21,1946 entered into a Stipulation for Certification upon Consent Elec-tion, as part of which it was stipulated that a question concerningthe representation of the Respondent's employees had arisen.Pur-suant thereto, a consent election was held on May 24, 1946, which theUnion lost.On May 27, 1946 the Union filed both objections to theelection and an 8 (5) charge alleging a refusal to bargain on May 24.On November 25, 1946, the Regional Director issued his report onobjections in which he recommended that the Union's objections to theelection be sustained, that the election of May 24 be set aside, and thatthe Board "direct that a new election be conducted."No exceptionsto any part of this recommendation were filed, either by the Employeror the Union.The Union as of this time plainly gave no indicationeither to the Board or the Employer that its position was anythingother than that the question concerning representation should be re-solved by a new election in place of the May 24 election, as recom-mended by the Regional Director.On January 17, 1947, the Boardadopted the Regional Director's recommendations, "inasmuch as noexceptions have been filed with respect thereto," and directed the newelection.Thereafter, on January 21, 1947, the Union for the firsttime took a different position in the representation proceeding andrequested permission to withdraw its petition for the stated reasonthat the Union "has filed a charge under Section 8 (5) of the NationalLabor Relations Act.'"'Permission to withdraw was granted by theBoard on January 28, 1947.Clearly, a question concerning representation was pending beforethe Board during the period from May 8, 1946, when Case 10-R-1892was filed, to January 28, 1947, when the Board permitted withdrawalof the Union's petition.How can the Union now be permitted suc-cessfully to assert that on and after July 19, 1946, the Employer wasunder a legal obligation to bargain with it as an exclusive bargainingrepresentative, when on that very date and for 6 months thereafter,the Union was seeking to have the Board order a new election toresolve the question concerning representation which had been pend-ing since May 1946?8We doubt, however, that the mere withdrawal of the Union's petition on January 28,1947, extinguished the question concerning representation9 Just prior thereto, on January 10, 1947, the Union had filed an amended charge onwhich the complaint herein was predicated, alleging a refusal to bargain on July 16, 1946,in place of the original charge which had alleged a refusal to bargain on May 24, 1946I JOHNDEEREPLOW COMPANY OF ST. LOUIS75We find the result reached by the majority not only legally unsoundbecause it negates the established doctrine that there can be no obli-gation to bargain while a question concerning representation exists,but also unwarranted when viewed from still another standpoint. Inreaching the conclusion that there was a violation of Section 8 (5),the majority adopt and of necessity must rely on the Trial Examiner'sfinding that the Respondent did not have a "bona fide doubt of theUnion's claim" when it refused to bargain on July 19, 1946.We donot believe that such a finding can be said to have substantial supporton this record.Consider the Employer's position on July 19, 1946.Less than 2 months previous, at the May 24 election,a substantial ma-jority of its employees had voted against the Union by secret ballot.The Union again requests recognition, claiming to represent a newmajority.Certainly the results of the recent secret ballot electionmust inevitably have given rise to doubts as to whether the Union wasthe free choice of a majority of the employees on July 19, 1946, evenif cards signed by a post-election majority had been available andwere presented.Nor does it seem to us that the mere fact that state-ments of supervisory employees prior to the May 24 election are foundto constitute 8 (1) and to justify setting the election aside because doubtexists asto whether the result of the election reflected the free choiceof the employees, necessarily precludes the existence of a good faithdoubt on the Employer's part 10Moreover, we cannot overlook thefact that the Union had filed objections to the May 24 election whichwere still pending unresolved on July 19, 1946. If it were a validelection, then Respondent's reply to the Union's July 16 request, thatitwas "inappropriate" in view of the election of May 24, could not bedeemed unwarranted.The Board would not, under its own admin-istrative practice then in effect, have entertained a new petition basedupon a post-election claim of majority within only 2 months afterthe May 24 election.But the Union on July 16, 1946 was contending(and, as subsequent events proved, successfully) that the May 24election was not valid because of interference and was seeking a newelection to resolve the question concerning representation which arose10 In two recent cases where the Board dismissed 8 (5) charges the Board has held that8 (1) statements of supervisory employees do not preclude the existence of good faith doubtof a union'smajority and the employer's insistence on an election to establish a majority.SeeRoanoke Public Warehouse,72N. L R. B 1281,1282, andChamberlain Corporation,75 N L.R. B. 1188. In both of those casesthe 8 (1) conduct was far more serious andcoercivethan thatinvolved in the instant case, since therewere threatsto dischargeemployees who joined the union in both those cases and a threat to close the business in oneof themIn dismissing the 8(5) charge in the Roanokecase,the Boardcommented on theemployer's willingness to agree to a consentelection as evidenceof his good faith, a factoralso present in the instant caseMoreover,in theChamberlaincase, the Board found theemployer's insistence on an election instead ofaccepting proof by cardswas not in bad faithdespite both the 8(1) conductand the employer's refusal toagree to a consent election. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDinMay.We are certain that our colleagues would not deny thathad the instant case reached them at any time during the pendencyof the representation proceedings prior to the withdrawal of theUnion's petition on January 28, 1947, they would not have found theRespondent guilty of a refusal to bargain, even though the Unionactually had a post-election majority which Respondent refused torecognize.Then clearly the Employer could not be deemed to beacting in bad faith in failing to recognize a claim of representativestatus based upon a new post-election majority, while the Union wasactively litigating in the representation proceeding the question con-cerning representation arising from its old claim for recognition basedon cards antedating its petition filed May 8, 1946.The vice of themajority's position lies in this fact : after the Union had led the Em-ployer and the Board to believe for a period of 8 months (from theMay 24, 1946 election to the Union's withdrawal of the petition forcertification on January 28, 1947) that it seeks certification in a newelection, the majority givesretroactiveeffect to the withdrawal of theUnion's petition and considers the obligations of the Employer onJuly 19, 1946 to be what they might have been had the Union with-drawn its petition prior to that date. In other words, the rights andgood faith of the Employer on July 19, 1946, are made to turn onthe fortuitous circumstances that the Union 6 months later decided toabandon its successful efforts to get a new election on its petition forcertification and instead to seek an 8 (5) order based upon a post-election card majority.This strikes us as neither good law nor goodsense.-It wouldseemthat where the Union had been "riding offin different directions," the very least thatfairnessrequires when itfinally makes up its mind what route it will follow, withdraws itspetition and prosecutes a charge based upon a post-election majority,is that the Union then makes a new request of the Employer for recog-nition after withdrawal of its petition, and that the Employer's goodfaith be tested by his actions in that context.For the foregoingreasons wewould dismiss the 8 (5) allegation ofthe complaint.u TheNational Seal Corporationcase,127 F. (2d) 776, cited by the majority,is dis-tinguishable on several scores and is not controlling here.There the union withdrew itspetition 6 days afterfiling it instead of continuingto prosecuteit for 6 months as the uniondid here afterits July16, 1946 claim for recognition.There, unlike here, it was foundthat the employer's representative admittedat the timeof the requestthat hehad no doubtof the union's majority.There the8 (5) wasfound on the basis of theoriginal claim ofrepresentation and not on a new post-electionmajorityimmediatelyfollowingan electionthe validity of which wasin dispute. JOHNDEEREPLOW COMPANY OF ST. LOUIS77APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL BARGAINcollectively upon requestwith INTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA (UAW-CIO)as the exclusiverepresentative of all our employees in the bargaining unit des-cribed below and if an understanding is reached, embody suchunderstanding in a signed contract.The bargaining unit is :All our warehouse and machine shop employees in the ware-house at 326 Nelson Street, S. W., Atlanta Georgia, excludingpersons employed in the office, salesmen, collectors, travelingservicemen, and supervisors as defined in the Act.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, toform labor organization, to join or assist INTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA (UAW-CIO), or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing to engage in concerted activities for the purpoe of col-lective bargaining or other mutual aid or protection,or to refrainfrom any or all of such activities except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the National Labor telations Act.All our employees are free to become and remain, or refrainfrom becoming or remaining, members of the above-named Unionor any other labor organization except to the extent that the rightto refrain may be affected by a lawful agreement requiring mem-bership in a labor organization as a condition of employment.JOHN DEERE PLOW COMPANY OF ST. Louis,Employer.Dated---------------------By--------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTMr. M. A. Prowell,for the Board.Mr. Ralph, Williams,of Atlanta, Ga., for the Respondent.Mr. George D. Guest,of Atlanta, Ga., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by International Union, United Automobile,Aircraft and Agricultural Implement Workers of America (UAW-CIO),hereincalled the Union, the National Labor Relations Board, herein called the Board,by its Regional Director for the Tenth Region (Atlanta, Georgia), issued itscomplaint dated January 10, 1947, against John Deere Plow Company of St.Louis, herein called the Respondent, alleging that the Respondent had engaged inand was engaging in unfair labor practices within the meaning of Section 8 (1)and (5) and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint, together with notice ofhearing thereon, were duly served on the Respondent and the Union.With respect to the unfair labor practices, the complaintalleged in substancethat from about April 5, 1946, to the date of the complaint the Respondent :vilified, disparaged, and expressed disapproval of the Union ; granted wage in-creases and promised paid vacations to discourage Union activities ; interrogatedemployees concerning their union affiliation; threatened to withhold wage in-creases from its employees because of their union affiliation ; advised employeesto vote against the Union as their bargaining agent; urged, persuaded, threatened,and warned its employees to refrain from assisting, becoming members of, orremaining members of, the Union, from April 5, 1946, to May 24, 1946, interferedwith the conduct of an election conducted on the latter date by the Board bythe foregoing acts and by soliciting employees to vote against the Union; onand after July 16, 1946, refused to bargain with the Union although it had beenrequested to do so by the Union, which on and after said date had been designatedas collective bargaining representative by a majority of the employees in anappropriate unit.The Respondent's answer in substance alleged that the Union's claims madein April 1946 that it had been designated by a majority of the employees wasproved to be false by the results of the election conducted on May 24, 1946, andthat the claim of the Union on July 16, 1946, to representation of a majority,coming so soon after the election, was, in effect, premature, and that the Respond-ent still believes that if the employees were given opportunity to express theirchoice by secret ballot, a majority would again refuse to designate the Union astheir collective bargaining representative.The answer further denied the com-mission of all the alleged unfair labor practices.Pursuant to notice, a hearing was held in Atlanta, Georgia, on February 3and 4, 1946, before the undersigned Trial Examiner, duly designated by theChief Trial Examiner.The Board and Respondent were represented by counseland the Union by its assistant director.All participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues was afforded all parties.At the com-mencement of the hearing Board's counsel moved to amend the allegation of thecomplaint with respect to the appropriate unit to conform to the description ofthe unit agreed upon in a Stipulation for Certification upon Consent Electionentered into by the Respondent and the Union prior to the May 24, 1946, elec- JOHNDEEREPLOW COMPANY OF ST. LOUIS79tion.'The motion was granted! At the conclusion of the evidence, Board'sand Respondent's counsel argued orally before the undersigned.ThereafterBoard's counsel moved to amend the pleadings to conform to the proof as tonon-substantivematters?aAlthough opportunity was afforded the parties todo so, none filed briefs or proposed findings and conclusions with the TrialExaminer.From his observation of the witnesses and upon the entire record in the case,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a corporation authorized to do business in the State ofGeorgia, maintains a warehouse and office in Atlanta, Georgia, where it is en-gaged in the business of buying, selling and distributing farm implements. Inthe course and conduct of its business, the Respondent causes and has con-tinuously caused in excess of 90 percent of the implements sold by its Atlanta-warehouse annually, valued in excess of $100,000, to be purchased, delivered, and-transported from and through States other than Georgia to its Atlanta warehouse ;and it causes and has continuously caused in excess of 50 percent of the farmimplements sold and distributed by it, valued in excess of $100,000 annually, tobe delivered and transported in interstate commerce to, through and into Statesother than Georgia from its Atlanta warehouse.The Respondent is engaged in-commerce within the meaning of the Act.II.THE ORGANIZATIONINVOLVEDInternationalUnion, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, affiliated with the Congress of Industrial Organiza-tions, is a labor organization admitting to membership employees of theRespondent.III.THE UNFAIR LABORPRACTICESA. Interference, restraint, and coercion; interference 'with conduct of election1. The conduct of supervisorsThe Union began organizing early in April 1946.On April 16 the Respondentposted a notice to employees that the home office had authorized the announcementthat,when the "necessary clearance" could be obtained, all the Atlanta officeand warehouse employees would receive an increase.C. S. Mastin, vice presidentand general manager of the Atlanta branch, testified that the last increase hadbeen given in November 1945, that usually announcement of increase in wage andsalary rates was made at the time the increase became effective, that he hadpermission in April to announce the raise in advance but not to pay it until hehad procured WLB [Wage Stabilization Board] approval.Mastin testifiedthat this was a company-wide increase, that an office employee had received a'There was little difference in the unit described by the complaint before and afteramendment; there was merely a difference in words and order of exclusions'In its answer the Respondent had denied that the alleged unit was appropriate.Atthe close of the Board's case the parties stipulated that the unit in the complaint asamended was appropriate.saThis motion was likewise granted. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDnewspaperclipping from relatives in St. Louis announcing a generalincreaseand had showed it to other office employees, who began to discussamong them-selveswhether the Atlanta branch would give the increase, and that the an-nouncementwas posted for all the employees to let them know theywould receivethe same treatment as all other employees of the Respondent. Although theannouncement of the wage increase was conveniently timed with reference toUnion organization and thereis causeto suspect the Respondent'smotives inannouncingthe prospective increase, the evidence does not clearly disclose thatby the date of the announcement the Respondent was aware of the organizationalactivities of the employees.On all the evidence the undersigned finds that theRespondent did not announce the increase in order to discourage the employeesorganizational activities.On April 22, the Union wrote to the Atlanta office of the Respondent stating thatit represented a substantial majority of the employees in the warehouse and re-questing a bargaining conference.Following an interchange of letters, theRespondent wrote to the Union on May 6 stating that it did not believe that amajority of its employees in any appropriate unit desired to be represented bythe Union and suggesting a Board conducted election.The Union then petitionedthe Board for certification pursuant to Section 9 (c) of the Act.On May 21 the Respondent and the Union entered into a stipulation for certi-fication upon consent election to be held on May 24, 1946, at 4: 30 p. m.Commencing about a month before the election and continuing to the day ofthe election, Foreman Frank Landrum' talked to most of the employees aboutthe Union.He told them that the Respondent had been in business for a longtime without a union, that he saw no reason for it, and that he thought theemployees would be better off if they did not join the Union.He questioned em-ployees to learn who were and who were not members and how the employeesfelt about joining the Union'Landrum asked employee Simpson Hixson if heknew anything about the Union.Hixson said he did not. Landrum asked himif employee James Hogan knew anything about it.'Hixson replied in the nega-tive, and Landrum told Hixson that if he found anything out to come back andtell him.About a week later Landrum called Hixson into his office and toldHixsonhe knew something about the Union and not to lie about it.When Hixsonsaid he knew nothing, Landrum said Hixson would not tell if he did knowanything.In the middle of May, Landrum saw Hixson paying Hogan his union dues,sent for him, and asked why he paid Hogan $3. Hixson said he was repayinga loan.Landrum asked what he had used the money for. Hixson refused totell, and Landrum said he would find out yet.3Landrum supervised all the warehouse employees and had authority to hire and dis-charge colored employees and to make recommendations concerning hiring or dischargingwhite employees.'When asked on cross-examinationwhy he interestedhimself inthe fact that theemployees were in the Union, Landrum testified that it was because he was opposed tothe Union and that he expressed his oppositionsHogan was one of the organizers. In the latter part of April, F. E Henderson, headbookkeeper, asked Hogan how the Union meeting of the night before came out and askedifMastin had caused him any harmHogan replied that Mastin was a nice fellow andhe had no kick against the company.Henderson said, according to Hogan, that he didnot think the Union would be any good in a small group of employees. The extent ofHenderson's supervisory authority was not shown.The undersigned does not find thatHenderson was speaking as a spokesman for the Respondent,but his statement indicatesthat Hogan's union activity was a known fact in the office. JOHNDEEREPLOW COMPANY OF ST. LOUIS81About May 18, Saturday, General Manager Mastin stopped Hixson outside thewarehouse and told him to tell the boys to "leave the union off." ° He alsotold him that if they got the Union in and then got in trouble, he would not helpthem and neither would the Union,' and that if they needed any money theywould have to go to the Union to get it aMastin said that he was going to givethem a raise and would give it immediately if they "would leave the union off."At Mastin's request, Hixson promised he would "tell the boys to leave the unionoff."Thereafter he told the colored employees what Mastin had said.Mastinasked Hixson if he were in the Union and Hixsonsaidthat he was not.On the morning of May 24, election day, Landrum had all the colored employeesin his office and told them that some of them had signed up for the Union andthat Hixson's name headed the list.Hixson again denied that he was in theUnion.Landrum then told them that they did not need a union and that theUnion was just for taking money from them.He also told them in substancethat as soon as they saw how the election came out, they would receive the wageincrease if they voted against the Unions Later the same morning Landrumcalled Hixson to his office and asked him if he knew how to mark the ballot if hewanted to vote against the Union.When Hixson said he did not, Landrumshowed him and then told him to show the other colored employees how to markit.10Hixson went and told those employees that Landrum said to show them how°The findings on this conversation are based on Hixson's testimony.Mastin testifiedthat he had talked to.Hixson one Saturday on the parking lot and had talked to him onother Saturdays but that he remembered no union discussion.He testified that Hixsonhad had several drinks the night before or that morning and that he told him to keep outof trouble.TApparently this referred to the fact that the colored employees,of which Hixson wasone, had been aided by Mastin when they got in trouble and were put in jail.8It was the Respondent's practice to advance money to the employees on their pay.°This finding is based on Hixson's testimony which was corroborated in part by thetestimony of other witnesses.Landrum denied in general terms that he had promisedthe employees a wage increase to refrain from joining or voting for the Union, and hedenied having told Hixson that the wage increase would be affected by the way theemployees voted.To other employees,John Sparks and Jim Brown,each testified thatprior to the election Landrum told him, in effect,that, if the Union came in, it might be6 months or a year before they would get their wage increase.Landrum specificallydenied having made such statement to these two employees,although he admitted thaton the day before the election he had questioned Sparks about his sentiments on theUnion and told him that the Respondent would rather not have it.He testified thatRespondent's counsel had advised him that he had a right to discourage the employeesjoining or voting for the Union so long as he did not promise any wage increase or makeany threats and that he had not done so.The undersigned believes that Landrum regardedhis statements in the nature of argument rather than promise.But whatever the formof the language,the undersigned finds that he gave the employees to understand thatimmediate benefits would follow the election if the employees voted against the Union andthat there would be a delay if the Union won the election.30The foregoing is based on testimony of Hixson and Landrum.Hixson testified that Landrum told him if he voted against the Union he could get asmuch money as he wanted,that Landrum asked him how much he wanted and that hereplied that he wanted$10.But he also testified that this was an advance such asfrequently was made on pay days. And later he denied that Landrum had given himmoney to vote against the Union.An affidavit which Hixson made for the Board's Field Examiner was received in evi-dence as past recorded recollection of matters on which Hixson testified that his memorywas not refreshed.This affidavit relates the foregoing incident in this fashion:About 11 a. in. Landrum came to me and told me to come with him to the 5th floor.He took up to[sic] the Notice of Election that the company had posted there andread it to me and told me to mark in the "no" box.He told me to vote against the 82DECISIONSOF NATIONALLABOR RELATIONS BOARDto mark the ballot to vote against the Union.He then showed them how to markthe ballot as Landrum had shown him. Employee Jim Brown testified thatHixson told them that Landrum told him to show them where to mark the ballot,thatHixson did so, and that "we done what he [Hixson] told us to do."Hogan testified that at about 11 a. in. on election day he overheard Mastinsay to the colored elevator operator, Robert Peterson, that lie (or they) hadbetter do the right thing about the election.Although Peterson was called asa witness for the Board he was not asked about this conversationMastin testi-fied that he had no recollection of making such a remark, but that he regardedPeterson as a comic and that he had never said anything to Peterson in a seriousvein.The undersigned received the impression that Hogan had caught a snatchof conversation and inferred the rest ; therefore no finding is made that Mastrllwarned or threatened Peterson.On the afternoon of May 24, about an hour or two before the election, Landrumassembled the white warehouse employees and told them that General ManagerMastin wanted to talk with them before the election. They gathered aroundthe wrapping counters on the third floor, and Mastin told them that, as theyknew, there was to be an election that afternoon, that they could vote as theypleased, but that the Respondent wanted them to vote, that, if they were not infavor of the Union, their failure to vote would in effect be a vote for the Union,that, whatever the outcome of the election was, the Respondent wanted themto continue to work without hard feelings or friction, that he had heard itrepresented to some of the employees that if the Union won the election theywould have to join and that this was not true."When he had finished talking to the white employees, Mastin went to the-basement, had the colored employees assembled, and made substantially thesame speech to them. One or two of the colored employees then asked Mastinhow soon they would get the wage increase that had been announced and how-much it would be.Mastin said lie did not know how much the raise would be,but that it would be as much as the boys in the neighborhood were getting,that he did not know how soon it would be given because they had to wait forWar Labor Board approval. The evidence is conflicting on whether Mastinmade any estimate of the time they would receive the increase if the Uniondid not come in. The employees were under the impression that it would beUnion and I could get whatever I wanted I told him I wanted ten dollarsTherewas no one else present when he was talking to me . . . Landrum told me to go and'tell the other employees how to mark the ballot which I didHixson testified that he understood the $10 referred to in the affidavit was to be a loan tobe repaid out of the retroactive portion of his increaseThe evidence indicates that each week on pay day (and election day came on pay day)the Respondent would ask the employees how much advance they wanted and how muchthey wanted to repay on prior advances.A later portion of Hixson's affidavit indicatesthat on about June 7 Landrum asked him how much he wanted to repay on the advanceshe had received, that he told Landrum he thought the money he had received was for backpay on the raise that had been announced, and that Landrum had said that the raise hadnot been straightened out yet and lie did not know when it would go through. Landrumdenied that the Union was mentioned in connection with advances on wagesThe under-signed finds that Hixson drew a false conclusion with respect to the advance on the retro-active portion of the pay increase and that Landrum did not offer Hixson the advance toinduce him to vote against the Union.11Two employees testified that Mastin said there would he no closed shopMastindid not remember whether or not he had used the words "closed shop."On cross-examination,one of the two aforesaid employees confirmed Mastin's language as set forth,in the finding in the body.The undersigned believes and finds that the employees inter-preted the above statement to mean that there would be no closed shop. JOHNDEEREPLOW COMPANY OF ST. LOUIS83soon but the undersigned is not convinced that this was put in so many wordsby Mastin.However, Mastin did say that if the Union won the election theRespondent would endeavor to reach a contract,that the matter of wages wasone of the topics that would be covered,and that it might take as long as 6months or a year to reach agreement.Two employees testified that Mastin toldthe employees that if the Union came in they might not get their increase fortwo weeks, six months, or a year.Mastro denied saying that the increasewould be postponed if the Union came in.The undersigned deems it immaterialwhether he said that expressly.By the context of his statements he gave theemployees to understand,as had Landrum previously,that the raise in wageswould come quicker without the Union than with it.2 The posted noticesIn addition to the notice of wage increase which was posted on April 16, theRespondent posted on its bulletin board two other notices dealing with thecoming election.On May 16, 1946, the following notice was posted :To the Atlanta Warehouse Employees:I have heard that some of you have joined, and are trying to persuadeothers to join, a union.I see no reason at all for the secrecy,and wantyou to know how I feel about it.Each employee has the right to decide for himself whether he does ordoes not want to join a union,and to decide for himself which union hewants to join if he does want to join a union ; and no one should try tointerfere with the right of any employee(colored orwhite)tomake uphis own mind.This Company full recognizes your right to join a union if you want to,and I will not interfere with your exercise of that right.While youhave a right to join a union if you want to,you should alsoknow that you do not have to join a union now,and will not ever have tojoin a union,if you do not want to.The fact that you do not join a union will not have any effect upon yourjob, or upon your right to hold your job, or upon your chances of getting abetter job.If anyone has told you otherwise,they were trying to misleadyou.The laws of thisCountry provideprocedures whereby the right of aunion to represent any group of employees can be determined by a properlyconducted election;and the issue should be determined in that way.If a majority of you select a union to be your representative,we willbargain with that union in a sincere effort to agree upon a contract. If acontract is agreed upon, it will include some provisions to the advantage ofthe employees and some provisions to the advantage of the Company, andwe will operate in strict accordance with it.Nine employees in the warehouse are to be discharged tonight. Thisaction is dictated by the work requirements of the department and has norelationship to the attempted organization of the department by a union.The employees to be discharged are being selected in the reverse order oftheir ability and service.The Company has no knowledge of whether ornot they belong to a union.None of these people have been in our employas long as two months.Very truly yours,C. S. MASTIN 84DECISIONS OF NATIONALLABOR RELATIONS BOARDOn May 23, the day before the election, the following notice was posted on thebulletin board :To the Atlanta Warehouse Employees:The Company has stipulated for an election to determine whether youdesire to have a CIO union be your sole and exclusive spokesman and rep-resentative in all of your dealings with the Company.The election, as stated in the notices which are being posted along withthis notice, will be conducted by a representative of the National LaborRelations Board as the agent of the Government of the United States.The Government gives you a right to vote in this electionbecause theGovernment knows that'a great many peoplesignunion membership applica-tioncards who do not actually want to bemembers ofthe union or to berepresented by the union.The fact that you havejoined,or have applied for membership in theuniondoesnot requireyou tovote for the unionin this election.The Government gives you a right to vote in this election so that youcan express your real convictions, in private,and insecret,without any-one ever knowing how you voted.Everyone should vote. If you do not vote, you will, in effect, be voting forthe union.Whether the union wins or loses the election, you will not have to jointhe union if you do not want to. No employee will have to join the unionin order to hold his job or get a better job or better wages.If you do not want to surrender your rights and liberties to the union,you should make an "X" mark in the square in the lower right hand corner ofthe ballot, under the word "No."We appreciate your good work and webelieve that it will be to your best interest, as well as ours, for you tovote "No" in this election.C. S. MASTIN.The Unionlost the electionwhichwas heldon May 24.On June 20, 1946, the Respondent'sapplication forms for approval ofwage increasesby theWage Stabilization Board were returned for insufficientInformation.The Respondent's home office then authorized Mastin to grantthe increase without Wage Stabilization Board approval,and on June 28 theRespondent issued a letter to the employees with their pay checks,announcingan increase effective fromApril 1,1946.A noticeof vacation privileges wasposted on May 27. This notice differed in no material respects from vacationnotices posted in prior years other than being dated later in the spring than inprior years.The allegation in the complaint that wage increases and paidvacations were granted to discourage union activities is not established by theevidence.3.Conclusions respecting interference, restraint, and coercionThe Respondent denied in its answer the acts alleged in the complaint to con-stitute a violation of Section 8 (1) of the Act, but its witnesses admitted ex-pressing disapproval of the Union, of interrogating employees concerning theiraffiliation with the Union, advising employees to vote against the Union, andurging and persuading employees to refrain from becoming members or fromselecting it as their bargaining agent.Although the Respondent in its answerand final argument did not say so, it is obvious that the Respondent was relying JOHNDEEREPLOW COMPANY OF ST. LOUIS85upon its concept of the privilege of free speech, as appears from the fact thatits attorney advised Landrum that he could discourage organization as long as hedid not threaten employees or promise any wage increase.Since the decision of the Supreme Court in theVirginia Electriccase, 12 it hasbeen accepted as the law that only when the words of the employer are coercive isthere a violation of Section 8 (1) of the Act. It is impossible to draw a linebetween permissible and prohibited expressions by application of a dictionarydefinition of "coercion" as applied to statements made by an employer to hisemployees.'aThe word "coercion" has acquired a refinement of meaning whichitwould be difficult to convey in a definition which did not embrace the settingand background of the statements, the extent of economic dependence of thelistener on the speaker, the sensitivity of the listener to subtle suggestions ofdispleasure and of possible detriment, and other surrounding circumstances."In the instant case hte undersigned finds that the Respondent has transgressedthe bounds of permissible free speech.The statements of Landrum and Mastinamounted to more than casual expressions of opinion. Suggestions of possibleeconomic detriment if the Union was chosen and benefit if it were not, whichappear in both Mastin's and Landrum's statements areperse coercive in char-acter."Such expressions have their effect on other expressions which, by them-selves,might not be coercive.As expressed by Judge Learned Hand, "Wordsare not pebbles in alien juxtaposition; they have only a communal existence;and not only does the meaning of each interpenetrate the other, but all in theiraggregate take their purport from the setting in which they are used, of whichthe relation between speaker and the hearer is perhaps the most important part." 16For a period of about a month before the election the Respondent worked onthe employees, and especially on the colored employees, to influence them againstthe Union.Landrum's persistence in questioning employees individually regard-ing their Union membership and sentiments(perse violative of the Act)," ofaccusing Hixson of lying about his membership and admonishing him not to,12N. L. R B. v. Virginia Electric & Power Company,314 U. S. 469 (1941).13 See N.L. R. B. v. Falk Corp,102 F (2d) 383, where the court at p 389 said, ". .the voice of authority may, by tone inflection, as well as by the substance of the wordsuttered, provoke fear and awe quite as readily as it may bespeak fatherly advice.Theposition of the employer, where, as here, there is present, genuine and sincere respect andregard, carries such weight and influence that his words may be coercive when theywould not be so if the relations of master and servant did not exist "14 "The privilege of 'free speech,' like other privileges, is not absolute ; it has its reasons ;a democratic society has an accute interest in its protection and cannot indeed live withoutit; but it is an interest measured by its purpose.That purpose is to enable others tomake an informed judgment as to what concerns them, and ends so far as the utterancesdo not contribute to the result.Language may serve to enlighten a hearer, though it alsobetrays the speaker's feelings and desires ; but the light it shed will be in some degreeclouded, if the hearer is in his power.Arguments by an employer directed to hisemployees have such an ambivalent character ; they are legitimate enough as such, andpro tanto the privilege of 'free speech' protects them ; but, so far as they also disclose hiswishes, as they generally do, they have a force independent of persuasion . . . Whatto an outsider will be no more than the vigorous presentation of a conviction, to anemployee may be the manifestation of a determination which it is not safe to thwart."N. L R B. v. Federbush Co., Inc.,121 F. (2d) 954 at 957 (C. C. A 2).Is See N. L.R. B. v. Fairmont Creamery Company,143 F. (2d) 668;N. L R. B. v.Aluminum Goods MfgCo., 125 F. (2d) 353;Gamble-Robinson Co. v. N. L. R. B.,129 F. (2d)588,Matter of the B. F. Goodrich Co.,65 N. L. R. B. 1229'IN. L. R. B. v. The Federbush Co., Inc.,121 F. 2d 954 at 957.17 SeeMatter of Wadesboro Full-Fashioned Hosiery Mills, Inc.,72 N. L. R. B 1064;Matter of Libby-Owens-Ford GlassCo , 63 N. L. R. B.1 ; Matter of Haffner-Thrall Car Co.,65 N. L. R B. 63, where such conduct has been held to be coercive.838914-50-vol 82-7 86DECISIONS OF NATIONALLABOR RELATIONS BOARDhismaking the Respondent's disapproval of the Union known, his talk to thecollective colored employees (more susceptible to intimidation than the whiteemployees) on the morning of the election day to influence them to vote against theUnion, his following this up by showing Hixson how to mark the ballot to voteagainst the Union and sending Hixson to show the other colored employeeshow to mark it that way, constituted steady and persistent pressure on theemployees to observe the Respondent's wishes. "And in determining whethera course of conduct amounts to restraint or coercion, pressure exerted vocallyby the employer may no more be disregarded than pressure exerted in otherways." 1$Employees accustomed in their employment to obey instructions oftheir supervisors are not likely to ignore the wishes of such supervisors if suchwishes are expressed in a way which intimates that the employees would bewise to heed them. "Intimidations of an employer's preference, though subtle,may be as potent as outright threats of discharge." 19Landrum justified his instructions to Hixson as to how to mark the ballot onthe ground that a posted ballot had been marked "Yes." The measures used byLandrum to counteract an improperly marked sample ballot were unwarranted.The undersigned is convinced from the eN idence that, when Landrum told Hixsonto show the other colored employees how to mark the ballot "No," those employees,who had already been informed of the Respondent's opposition to the Union,regarded this as an instruction which it would be advisable for them to follow.In this setting must be taken the posted notice of May 23 and Mastin's talkto the employees on May 24 just prior to the election2°When these obviouslyslanted utterances are interpreted in the light of all else that had occurred, theemployees, now sensitized to their employer's strong feelings of opposition tothe Union, could well have understood that the Respondent, as it already hadsuggested, would reward a compliance with its desires and that opposition tothose desires would invite some form of reprisal.Having observed the witnesses,the undersigned is convinced that the colored employees were anxious to avoidsuch displeasure.The undersigned finds, therefore, that by all the foregoing conduct the Respond-ent interfered with the election of May 24, 1946, and by the totality of such con-duct interfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.B. The refusal to bargain collectively1.The appropriate unitThe parties agreed that the appropriate unit was composed of all warehouseand machine shop employees in the Respondent's warehouse at 326 NelsonStreet, S.W., Atlanta, Georgia, except persons employed to work in the office,salesmen, collectors, traveling servicemen and supervisory employees who haveauthority to hire, promote, discharge, discipline or otherwise effect changes inthe status of employees or effectively recommend such action 21 Such unit is18N L. R. B. v. Virginia Electric & Power Co ,314 U. S. 469 at 477.19N. L. R. B. v. Link-BeltCo., 311 U. S 584 at 600.20The undersigned finds that the notice of May 15 is balanced and impartialand there-foreunobjectionable.21 Specifically the parties agreed that the appropriate unit was that stated in the consentelection agreement.The description here given is taken from the consent election agree-ment,but the order of stating the exclusions is changed to conform to the customary order,and surplus words have been dropped. JOHN DEERE PLOW COMPANY OF ST. LOUIS87consistent with Board policies in such cases, and the undersigned finds that suchunit insures to employees of the Respondent at its Atlanta warehouse the fullbenefit of their right to self-organization and to collective bargaining and other-wise effectuates the policies of the Act.2.The representation by the Union of a majority in the appropriate unitIn April and May 1946 the Union had signed up a majority of the employees inthe appropriate unit.On May 24 a consent election was conducted under theauspices of the Board.Of 28 eligible voters, 5 voted for the Union and 16 votedagainst it 22On or about May 27, 1946, the Union filed objections to the election. Some-timein November 1946 the Regional Director for the Tenth Region issued hisReport on Objections recommending that the Board sustain the objections anddirect that a new election be conducted.On January 17, 1947, the Board issuedan ordersetting aside the result of the election of May 24, 1946, andorderinga newelection.On January 28, 1947, the Board granted the Union's request forwithdrawal of its petition for certification.24About a week after the election of May 24, 1946, 12 to 15 employees met witha view to getting the Union reorganized.Authorization cards were distributed,and by July 16, the date of the Union's request to bargain, the Union had secured18 cards, all signed by employees of the Respondent after the election and all butone bearinga date between July 5 and 10. On July 16 there were 27 employeesin the appropriate unit on the Respondent's pay roll.Prior to the filing of itsanswer, the Respondent had not denied that the Union had received authoriza-tions from a majority of the employees 25 Its only objection appears to havebeen that the Union's claim to recognition followed too closely upon the electionof May 24. Since 18 of 27 employees in the appropriate unit had designated theUnion as their representative for the purpose of collective bargaining, the under-signed finds that on July 16, 1946, and at all times thereafter, the Union was,and now is, the duly designated representative of a majority of the employeesin the appropriate unit, and that by virtue of Section 9 (a) of the Act, the Unionon and at all times after July 16, 1946, has been exclusive bargaining represen-tative of all employees in such unit for the purpose of collective bargaining inrespect to rates of pay, wages, hours of employment, and other conditions ofemployment.3.The refusal to bargainOn July 16, 1946, the Union wrote to the Respondent informing it that theUnion represented a majority of the employees at the Respondent's warehousewith exception of executives, sales employees, office clerical employees andsupervisory employees and requesting a conference for the purpose of sub-22 Twenty-four voted;3 ballots were challenged.The parties and the Board signedthe customary certification that the balloting was fairly conducted.25The Respondent received an unsigned copy of this, with the day of the date omitted,on December 9, 1946.No exceptions were filed to the Report on Objections.24 The petition had been filed on May 8, 1946,prior to the consent election agreement.25Evidence of the genuineness of the signatures was adduced by the Board and theRespondent made no issue thereon.The undersigned finds that all the cards introducedin evidence are authentic. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDmitting proof of majority and for negotiating a contract.The Respondent, underdate of July 19, 1946, replied as follows :July 19, 1946.Mr. GEORGE D. GUEST,Assistant DirectorRegion#8,UAW-CIO75 Ivey Street, N. E.Atlanta,GeorgiaDEAR SIR: We acknowledge receipt of your letter dated July 16th, 1946.Pursuant to the "Stipulation for Certification Upon Consent Election"which was made and entered into in NLRB Case1O-R-1892, a secretelection was properly conducted by the National Labor Relations Board onMay 24th, 1946.When afforded this opportunity to express their desires insecret, and without any opportunity for coercion or intimidation,a majorityof the employees voted that they do not desire to be represented by ourunion.The conference which you have requested therefore seems to us to beentirely unnecessary and inappropriate.Very truly yours,THE JOHN DEERE PLOW COMPAINYOF ST. Louis,ATLANTA, GEORGIA,S/SC.S.MASTINVicePresident.The Union, by its assistant regional director, wrote again on July 23, tellingthe Respondent that its claim was based on the signing of authorization cardsby a majority of the employees in the unit, previously agreed to be appropriate,since May 24, reiterating its offer to prove this in person, and again requestinga conference.The Respondent did not reply to this letter.4.ConclusionsHad the election of May 24 been the result of the free and uncoerced vote ofthe employees, there would be some cause to question the claim of the Unionon July 16 to representation of a majority of the employees on the ground thattheUnion's prior claim had not been substantiated by the results of theelection.In the case at band, however, the undersigned believes that the Re-spondent, through its questioning of employees, had reason to believe that theoriginal claim of the Union was trueThe Respondent made affirmative effortsto change the Union's majority prior to the election and unquestionably realizedthat it had accomplished its purpose when it learned the result of the election.The Respondent did not, on July 19, 1946, even suggest a new election, eitherthen or thereafter.Under all the circumstances, the undersigned finds thatthe Respondent's refusal to give the Union an opportunity to prove its claimby exhibiting its authorization cards was not based uponany bona fidedoubtof the Union's claim, and the Respondent on July 19, 1946, unjustifiably refusedto recognize and bargain with the Union, thereby interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed in Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCESuch of the activities of the Respondent set forth in Section III, above, as arefound to constitute unfair labor practices, occurring in connection with theoperations of the Respondent described in Section I, above, have a close, intimate, JOHNDEEREPLOW COMPANY OF ST. LOUIS89and substantial relation to trade, traffic and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYSince it has been found that the Respondent has engaged in certain unfair laborpractices, it will be recommended that it cease and desist therefrom and takecertain affirmative action which the undersigned finds will effectuate the policiesof the Act.It has been found that by questioning its employees concerning their unionsentiments and memberships, by urging employees not to join the Union, by tellingemployees that they would be worse off with the Union than without it, byintimating that a promised raise would be paid at once if the Union were notelected but that any increase would be delayed if the Union were elected, bytelling employees that the Union was just for taking money from them, byinstructing them on how to mark the ballot to vote against the Union, and ingeneral by engaging in a course of conduct designed to influence the employeesto vote against the Union, as well as by refusing to bargain with the Union,the Respondent has interfered with the conduct of an election and has interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.Upon the entire record, the undersigned infers and findsthat the Respondent by the aforesaid conduct has displayed an attitude ofopposition generally to the purposes of the Act.The unfair labor practicesheretofore found are persuasively related to the other unfair labor practicesproscribed by the Act.The dangers of their commission in the future is to beanticipated from the Respondent's conduct in the past 2aUnless the order iscoextensive with the threat, the preventive purpose of the Act will be thwarted.In order, therefore, to make more effective the interdependent guarantees ofSection 7 of the Act, to prevent a recurrence of unfair labor practices, andthereby minimize industrial strife which burdens and obstructs commerce, andthus to effectuate the policies of the Act, the undersigned will recommend thatthe Respondent cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights guaranteed in Section7 of the Act.Since it has been found that on and after July 19, 1946, the respondent refusedto bargain collectively with the Union as the exclusive representative of itsemployees in an appropriate unit, the undersigned will recommend that theRespondent on request, bargain collectively with the Union as the exclusiverepresentative of its employees in such unit.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1. InternationalUnion, United Automobile, Aircraftand Agricultural Imple-ment Workers of America (UAW-CIO)is a labor organizationwithinthe mean-ing of Section2 (5) of the Act.2.Allwarehouse and machine shop employees in the Respondent'swarehouseat 326 Nelson Street,S.W., Atlanta,Georgia, except persons employed to workin the office,salesmen,collectors,traveling servicemen and supervisory employeeswho have authority to hire, promote, discharge,discipline,or otherwise effect26N. L. R. B. V. Express Publishing Co.,312 U. S. 426. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDchanges in the status of employees or effectively recommend such action, at alltimes material herein have constituted, and now constitute, a unit appropriatefor the purpose of collective bargaining within the meaning of Section 9 (b)of the Act.3. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America (UAW-CIO) was on July 16, 1946, and at all timesmaterial thereafter has been the exclusive representative of all the employeesin the above described appropriate unit for the purpose of collectivebargainingwithin the meaning of Section 9 (a) of the Act.4.By refusing on and after July 19, 1946, to bargain collectively with theUnion, the Respondent has engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing its employees in theexerciseof the rights guaranteed in Section 7 of the Act, the Respondenthas engagedin, and is engaging in, unfair labor practices affecting commerce within themeaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.7.By granting wage increases and paid vacations to its employees, the Re-spondent has not engaged in unfair labor practices within the meaning of theAct.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that John Deere Plow Company of St. Louis, at Atlanta,Georgia, its agents, successors and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America, affiliated withthe Congress of Industrial Organizations, as the exclusive representative of itsemployees in the unit herein found to be appropriate;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form labor organiza-tions, to join or assist International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, affiliated with the Congress ofIndustrial Organizations, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of America, affiliatedwith the Congress of Industrial Organizations, as the exclusive representativeof all warehouse and machine-shop employees in the Respondent's warehouse at326 Nelson Street, S. W., Atlanta, Georgia, except persons employed to workin the office, salesmen, collectors, traveling servicemen, and supervisory employeeswho have authority to hire, promote, discharge, discipline or otherwise effectchanges in the status of employees or effectively recommend such action, inrespect to rates of pay, wages, hours of employment, and other conditions ofemployment, and if an understanding is reached, embody such understanding ina signed agreement; JOHNDEEREPLOW COMPANY OF ST. LOUIS91(b)Post immediately at its warehouse at 326 Nelson Street, S. W., Atlanta,Georgia, copies of the notice attached hereto and marked "Appendix A."Copiesof said notice, to be furnished by the Regional Director of the Tenth Region(Atlanta, Georgia), shall, after having been duly signed for the Respondent byits authorized representative, be posted by the Respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director of the Tenth Region (Atlanta, Georgia) 1nwriting within ten (10) days from the date of the receipt of this IntermediateReport of what steps the Respondent has taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thedate of the receipt of this Intermediate Report the Respondent notifies the saidRegional Director in writing that it will comply with said recommendations, theNational Labor Relations Board issue an order requiring the Respondent totake the action aforesaid.It is further recommended that the complaint be dismissed insofar as it allegesthat wage increases and paid vacations were granted to discourage union activity.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as hereliesupon, together with the original and four copies of a brief in supportthereof ; and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director. Proofof service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.65.As further provided in said Sec-tion203.39, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.JAMES R. HEMINGWAY,Trial Examiner.DatedMay 9, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard,and inorder to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations,to join or assist INTERNATIONALUNION,UNITED AUTOMOBILE,AIRCEAITAND AORicuLTIIRALIMPLEMENT WORKERSOF AMERICA (UAW-CIO)or any other labor organization,to bargaincollectivley through representa- 92DECISIONSOF NATIONALLABOR RELATIONS BOARDtives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.Allour employees are free to become or remain members of this union, or anyother labor organization.WE WILL BARGAIN collectively upon request with the above-namedunion asthe exclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment or other conditionsof employment, and if an understanding is reached, embody such under-standing in a signed agreement. The bargaining unit is:Allwarehouse and machine shop employees in the warehouse at 326Nelson Street, S. W., Atlanta, Georgia, except persons employed to workin the office, salesmen, collectors, traveling servicemen and supervisoryemployees who have authority to hire, promote, discharge,discipline, orotherwise effect changes in the status of employees or effectively recommendsuch action.JOHN DEERE PLOW COMPANY OF ST. Louis,Employer.Dated ------------------By -------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced,or covered by any other material.